UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6282


HENRY MCKINLEY SCOTT,

                Petitioner – Appellant,

          v.

PATRICIA STANSBURY,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:10-cv-00061-HCM-FBS)


Submitted:   April 21, 2011                 Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry McKinley Scott, Appellant Pro Se.   Mark Anthony Exley,
Assistant  United  States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henry McKinley Scott, a federal prisoner, appeals the

district   court’s     order    accepting    the    recommendation     of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.              Scott v. Stansbury, No.

2:10-cv-00061-HCM-FBS (E.D. Va. filed Feb. 3, 2011 & entered

Feb. 4, 2011).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and     argument   would    not   aid   the   decisional

process.

                                                                       AFFIRMED




                                      2